Citation Nr: 1109917	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected degenerative joint disease and bursitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1954 to April 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for osteoarthritis of the right shoulder.

The Veteran testified before the undersigned at a November 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In November 2010, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.




REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's medical records reveal that he has been diagnosed as having various right shoulder disabilities.  For example, a September 2007 VA examination report indicated a diagnosis of degenerative joint disease of the right shoulder.  Thus, a current right shoulder disability has been demonstrated.

The physician who conducted the September 2007 VA examination opined that the Veteran's right shoulder disability was not caused by his service-connected left shoulder disability.  This opinion was based on the fact that shoulder joints were not weightbearing joints and that there was no chance of repetitive trauma or wear and tear.  Degeneration was an aging process that could affect any joint of the body and the Veteran's right shoulder degeneration was part of the aging process.

The September 2007 VA examination is inadequate because the examiner only provided an opinion as to whether a relationship existed between the Veteran's right shoulder disability and his service-connected left shoulder disability.  While the examiner's rationale seems to allude to whether a relationship existed between the currently diagnosed right shoulder disability and service, no explicit opinion was provided as to whether the disability had its onset in service or in the year immediately following service or was otherwise related to a disease or injury in service.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that an opinion was provided as to whether a relationship existed between the currently diagnosed right shoulder disability and the Veteran's service-connected left shoulder disability, the opinion was limited to whether the right shoulder disability was "caused" by the service-connected left shoulder disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion has been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2010).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The evidence reflects, including a November 1963 statement from the Veteran (VA Form 21-4138), that he had been granted Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

2.  After any information received from SSA has been associated with the Veteran's claims file, schedule the Veteran for a VA examination to determine the etiology of his current right shoulder disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current right shoulder disability had its onset in service or in the year immediately following service or is the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right shoulder disability was either caused or aggravated (made worse) by his service-connected left shoulder disability.  The examiner should quantify the amount of any aggravation, if possible.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for right shoulder symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


